DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered
but they are not persuasive. 
	Applicant argues that Rasmussen does not teach “outputting, via a computing device, a first user interface element indicative of a first application and a second user interface element indicative of a second application”. An application is defined as “a program or piece of software designed and written to fulfill a particular purpose of the user” (see Oxford Languages dictionary).Therefore, the examiner respectfully maintains that Rasmussen does teach a touchscreen display of multiple pieces of software, each for a particular usage including house system and security system (on premises software) and web one ring (web software) ((0110]-[0111], fig. 9, 3B). Fig. 4A shows that the information access module 405 that provides the One web ring is an application 
	Applicant argues that Rasmussen does not teach “the computing device is configured to control the premises device.” The examiner respectfully disagrees and updates the claim mapping as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rasmussen et al. (US 2006/0218244, “Rasmussen”).

For claim 1, Rasmussen discloses a method comprising:
a touchscreen display displaying multiple applications, including house system and security system (on premises application) and web one ring (web software), each of the multiples applications indicated by a button);
causing, based on selection of the first application (fig. 9, [0111], pressing on a button such as a house system button or security button) and based on receiving premises data associated with a premises device located at a premises, output of at least a portion of the premises data (fig. 1, [0021], outputting home system data includes premises security, energy monitoring, sensors…), wherein the computing device is configured to control the premises device (fig. 1, home system allows for  playing music and video, lighting and appliances controls, climate control, [0009], the system should support sending a command (e.g., "off" or "make brighter/raise the level") to all devices or groups of devices; [0056], a user interacts with the system by actively using input controls to affect devices or systems, [0065] The security system 310 is typically a conventional security system that monitors the home (doors, windows, motion, etc.) The disclosed invention also is capable of monitoring and controlling the security system 310 including arming, disarming, and displaying alarm notification information using the client display and input items 32; [0093], thermostat setting control); and
causing, based on selection of the second application (fig. 9, [0111], pressing on a web one ring button) and based on receiving content associated with a content source located external to the premises (fig. 10, 14, content received over the internet), output outputting the content), wherein the premises data is received via a first network ([0074], wired and wireless Ethernet, or power line RF network, infrared, or serial RS-232 communication) and the content is received via a second network (fig. 3B, the Internet).

For claim 2, Rasmussen discloses the computing device is located at the premises (fig. 6, home system 21 with the unified device and sensor subsystem 402 inside a home).

For claim 4, Rasmussen discloses the first application comprises one or more of a security application configured to manage a security system at the premises or an application configured to enable interactivity with a plurality of devices at the premises (fig. 1, [0021], home security, lighting, heating, etc.).

For claim 6, Rasmussen discloses the content comprises at least one of weather content, traffic content, sports content, news content, video content ([0112], weather, traffic, news, sports), or music content.

Claims 8-9, 11, 13 are rejected for the same rationales in claims 1-2, 4, 6. See Rasmussen, claim 1 for a device including a processor and memories for implementing the method.

Claims 15-16, 18, 20 are rejected for the same rationales in claims 1-2, 4, 6.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Reckamp et al. (US 2007/0143440, “Reckamp”).

For claims 3, 10, 17, Rasmussen discloses receiving, via the second network, the second application.
Reckamp discloses receiving, via the second network, the second application (abstract, [0072], home automation applications updates are provided via the Internet).
It would have been obvious to one skilled in the art at the time of the invention to apply Reckamp’s teachings of updating application over a network such as the Internet to Rasmussen’s teachings so that applications can be installed or kept up-to-date.

Claims 5, 12, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Pham (US 2008/0208399).

For claims 5, 12, 19, Rasmussen does not disclose the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority.
Pham discloses the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority (claim 17, operating a first application that performs a first task having a first level of priority, and that controls a display of first information relating to said first task on a display; b) operating a second application that performs a second task having a second level of priority, the second processor operating to control a display of second information relating to said second task on said display; and c) further controlling said display to override a presentation of said second information on said display, while permitting a presentation of said first information on said display, in response to operation of said first application). 
It would have been obvious to one skilled in the art at the time of the invention to apply Pham’s teachings of application priorities to Rasmussen’s teachings in order to override displaying of an application over another so that the user of Rasmussen can attend to the application which was prioritized.

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Kolavennu et al. (US 2007/0132576, “Kolavennu”).

For claims 7, 14, Rasmussen discloses the first network comprises an Ethernet ([0074]) and the second network comprises a wide area network (fig. 3B, wide area network 30).
Rasmussen does not disclose the first network comprises a local area network (LAN).
Kolavennu discloses the first network comprises a local area network (LAN) ([0018], home security detector nodes, control nodes and alarm nodes are connected via LAN).
It would have been obvious to one skilled in the art at the time of the invention to apply Kolavennu’s teachings of a LAN network for connecting home security system to a controller to Rasmussen’s teachings in order to apply well-known network standards such as LANs to an Ethernet connection of Rasmussen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.